Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a process of producing a liquid neutralized vinegar concentrate having a dry solids level of 50-70 % (w/w), comprising:
(a)    providing a liquid vinegar;
(b)    adding an alkaline potassium compound to the liquid vinegar to produce a neutralized vinegar having a pH between 7.5 and 9, wherein at least 50% of the total mol amount of the cations added is potassium; and
(c)    concentrating the neutralized vinegar to an acetate salt level within the range of 50-70% (w/w) by evaporation.
The closest prior art of record, Boerefijn et al (WO 2014/021719 A1), discloses a concentrated neutralized vinegar obtainable by a process, comprising:
a) providing a first liquid vinegar; 
b) adjusting the pH of said first liquid vinegar to a value within the range of 6.0-10.0 to produce a neutralized vinegar; 
c) drying said neutralized vinegar to produce vinegar derived particles having a water content of less than 5 wt.%; 
d) providing a second liquid vinegar; 
e) combining said second liquid vinegar with the vinegar derived particles in a weight ratio of 1: 15 to 1:5; (page 2).
In regard to the recitation of concentration by evaporation, Boerefijn et al discloses “[p]referably drying of the neutralized vinegar in step c) comprises spray drying of the first liquid 
Boerefijn et al is silent as to the production of a liquid food preservation product.
Another prior art reference to Ludwig (US 2010/0310738) was introduced as a teaching of vinegar-derived food additive composition being in a powder form or in solution with vinegar. 
None of the prior art references disclose liquid neutralized vinegar concentrate with the solids concentration as claimed. Boerefijn et al is silent as to the production of a liquid food preservation product.
Neither Boerefijn nor Ludwig teaches a process for the preparation of a neutralized vinegar product having an acetate level of 50-70%, and do not provide motivation for the production of the concentrated liquid vinegar having the claimed concentration of solids.
Claims 1-8 and 10-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791